            Case 1:19-cv-00106-LY Document 5 Filed 03/08/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

                                                 :
Barbara Ortiz Rodriguez,                         :
                                                 :
                                                 :
                       Plaintiff,                :
                                                   Civil Action No.: 1:19-cv-00106-LY
       v.                                        :
                                                 :
Jenny Craig, Inc,                                :
                                                                                                   (
                                                 :
                                                                                                   D
                                                 :
                                                                                                   R
                       Defendant.                :
                                                                                                   H
                                                 :

                                    NOTICE OF SETTLEMENT

       NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have reached

a settlement. The Plaintiff anticipates filing a notice of withdrawal of Complaint and voluntary

dismissal of this action with prejudice pursuant to FED. R. CIV. P. 41(a) within 60 days.


Dated: March 8, 2019
                                             Respectfully submitted,

                                             By: __/s/ Sergei Lemberg_________

                                             Sergei Lemberg, Attorney-in-Charge
                                             Connecticut Bar No. 425027
                                             LEMBERG LAW, L.L.C.
                                             43 Danbury Road, 3rd Floor
                                             Wilton, CT 06897
                                             Telephone: (203) 653-2250
                                             Facsimile: (203) 653-3424
                                             E-mail: slemberg@lemberglaw.com
                                             Attorneys for Plaintiff
           Case 1:19-cv-00106-LY Document 5 Filed 03/08/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that on March 8, 2019, a true and correct copy of the foregoing Notice of
Settlement was served electronically by the U.S. District Court Western District of Texas
Electronic Document Filing System (ECF) and that the document is available on the ECF
system.

                                             By __/s/ Sergei Lemberg_________

                                                    Sergei Lemberg
